Title: Thomas Jefferson to Joseph Slaughter, 8 September 1813
From: Jefferson, Thomas
To: Slaughter, Joseph


          Dear Sir Poplar Forest Sep. 8. 13.
          By the help of your survey, I am now enabled to lay off my fields to my mind. but there are 3. or 4. dividing lines to be run with a compass & chain. I stay to see this done, in the hope that the day after you get here back from Albemarle court, you will be so good as to come & run them for me. it will take a few hours only, and the moment they are run, so that my overseers may know h where to begin their fallows, I depart. Accept the assurance of my respect & esteem
          Th:
            Jefferson
        